 1   HEATHER E. WILLIAMS, CA SBN 122664
     Federal Defender
 2   MEGAN T. HOPKINS, CA SBN 294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     VICTOR TORRES
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:12-cr-00438-001-LJO
12                     Plaintiff,                   JOINT STATUS REPORT RE: RESCUE
                                                    MISSION DRUG TREATMENT PROGRAM;
13   vs.                                            REQUEST TO CONTINUE STATUS
                                                    CONFERENCE; ORDER
14   VICTOR TORRES,
                                                    DATE: October 14, 2019
15                    Defendant.                    TIME: 8:30 A.M.
                                                    JUDGE: Hon. Lawrence J. O’Neill
16
17          Defendant, Victor Torres, by and through his counsel, Assistant Federal Defender Megan
18   T. Hopkins, and counsel for the government, Assistant United States Attorney Katherine Schuh,
19   hereby submit the following status report regarding Mr. Torres’s progress at the Rescue Mission
20   drug treatment program in Fresno, CA.
21          Mr. Torres entered the Rescue Mission program on January 8, 2019 in Fresno, CA.
22   According to Mr. Torres’s counselor at the program, he is doing very well there. Mr. Torres is in
23   the 3rd quarter and has roughly 4 months before he is expected to transition to outside
24   employment and the aftercare portion of the program. Mr. Torres’s counselor advised the Federal
25   Defender’s office that Mr. Torres is a team leader in the kitchen and has been voted “Disciple of
26   the Month” recently by his peers. In addition to taking full advantage of drug treatment, Mr.
27   Torres is also engaging in couple’s counseling at the facility with his wife and their relationship
28   appears to be thriving.
 1            In light of Mr. Torres’s progress in the program and ongoing participation, the parties
 2   request that the status conference in this matter be continued to October 14, 2019 at 8:30 a.m. for
 3   a further status report regarding Mr. Torres’s progress in the program. The parties anticipate
 4   having confirmation of a graduation date for Mr. Torres at that time, and will be prepared to
 5   schedule a date for sentencing in this case.
 6                                                  Respectfully submitted,
 7
                                                    HEATHER E. WILLIAMS
 8                                                  Federal Defender
 9
10   Date: July 29, 2019                            /s/ Megan T. Hopkins
                                                    MEGAN T. HOPKINS
11                                                  Assistant Federal Defender
                                                    Attorneys for Defendant
12
                                                    VICTOR TORRES
13
14                                                  McGREGOR W. SCOTT
                                                    United States Attorney
15
16   Date: July 29, 2019                            /s/ Katherine Schuh
                                                    KATHERINE SCHUH
17                                                  Assistant United States Attorney
                                                    Counsel for the United States
18
19
20                                                  ORDER
21            The status conference currently scheduled for August 12, 2019 at 8:30 a.m. is hereby
22   continued to October 14, 2019 at 8:30 a.m. Defendant need not appear at that hearing if he is
23   still residing at the program and participating as directed.
24
     IT IS SO ORDERED.
25
26       Dated:       August 1, 2019                         /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
27

28

      fggfff
      TORRES/Joint Status Report                      -2-
